



















STOCKHOLDERS AGREEMENT






Dated as of August 31, 2017























--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
Section 1.
Definitions
3
 
 
 
Section 2.
Standstill
6
 
 
 
Section 3.
Transfer Restriction
7
 
 
 
Section 4.
Representations and Warranties
9
 
 
 
Section 5.
Miscellaneous
10








--------------------------------------------------------------------------------








THIS STOCKHOLDERS AGREEMENT is made and entered into as of August 31, 2017, by
and among Global Payments Inc., a Georgia corporation (the “Company”), each of
the Persons whose name appears on the signature page hereto (collectively, the
“Stockholders”) and any Permitted Transferee that becomes a party to this
Agreement by executing and delivering a joinder to this Agreement in the form
attached hereto as Exhibit A.
RECITALS
WHEREAS, in connection with the consummation of the transactions contemplated by
the Stock Purchase and Merger Agreement (the “Merger Agreement”), dated as of
August 2, 2017, by and among Athlaction Topco, LLC, a Delaware limited liability
company, the Company, Athens Merger Sub, LLC, a Delaware limited liability
company and a wholly-owned Subsidiary of the Company, each of the Vista Blocker
Sellers (as defined therein), Vista Equity Partners Management, LLC, solely in
its capacity as Sellers’ Representative (as defined therein) and, solely for
purposes of certain specified Sections thereof, the Vista AIVs and the Vista GPs
(as defined therein), the parties hereto desire to enter into this Agreement in
order to establish certain rights, restrictions and obligations of the
Stockholders and their Permitted Transferees, as well as to set forth certain
other arrangements relating to the Company and its securities.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations, warranties and agreements contained herein and other good and
valid consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties to this
Agreement hereby agree as follows:
Section 1.Definitions.


(a)As used in this Agreement, the following terms shall have the following
meanings:


“Affiliate” of a Person has the meaning set forth in Rule 12b-2 under the
Exchange Act, and “Affiliated” shall have a correlative meaning; provided,
however, that for purposes of this Agreement, notwithstanding anything to the
contrary set forth herein, (i) neither the Company nor any of its subsidiaries
shall be deemed to be an Affiliate of any Stockholder, and (ii) no Stockholder
shall be deemed to be an Affiliate of the Company or any of its subsidiaries.
“Activist” means, as of any date of determination, (i) a Person that has,
directly or indirectly, including through its Affiliates, whether individually
or as a member of a Group, within the five-year period immediately preceding
such date of determination, (A) made, engaged in or been a participant in any
“solicitation” of “proxies” (as such terms are defined under Regulation 14A
under the Exchange Act) to vote, or advise or knowingly influence any Person
with respect to the voting of, any equity securities of the Company, including
in connection with a proposed change of control or other extraordinary or
fundamental transaction, or a proposal for the election or replacement of
directors, not approved (at the time of the first such proposal) by the board of
directors of such issuer, (B) called, or publicly sought to call, a meeting of
the shareholders of the Company or initiated any shareholder proposal for action
by shareholders of the Company, in each case not approved (at the time of the
first such action) by the board of directors of the Company, (C) otherwise
publicly acted, alone or in concert with others, to seek to control or influence
the management or the policies of the Company (provided, that this clause (C) is
not





--------------------------------------------------------------------------------





intended to include the activities of any member of the board of directors of
the Company, with respect to the Company, taken in good faith solely in his or
her capacity as a director of the Company), (D) commenced a “tender offer” (as
such term is used in Regulation 14D under the Exchange Act) to acquire the
equity securities of the Company that was not approved (at the time of
commencement) by the board of directors of the Company in a Schedule 14D-9 filed
under Regulation 14D under the Exchange Act, or (E) publicly disclosed any
intention, plan, arrangement or other contract to do any of the foregoing or
(ii) any Person listed on Schedule A hereto.
“Agreement” means this Stockholders Agreement, as amended, modified or
supplemented from time to time, in accordance with the terms hereof, together
with any exhibits, schedules or other attachments hereto.
“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power, which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power, which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act; provided that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
which may be acquired by such Person pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of 60 days, the satisfaction of any
conditions, the occurrence of any event or any combination of the foregoing).
For purposes of this Agreement, a Person shall be deemed to Beneficially Own any
securities Beneficially Owned by its Affiliates or any Group of which such
Person or any such Affiliate is or becomes a member or is otherwise acting in
concert. “Beneficially Own,” “Beneficially Owned” and “Beneficially Owning”
shall have a correlative meaning.
“Board” means the Board of Directors of the Company.
“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.
“Common Stock” means the common stock, no par value, of the Company and any
securities issued in respect thereof, or in substitution therefor, in connection
with any stock split, dividend or combination, or any reclassification,
recapitalization, merger, consolidation, exchange or other similar
reorganization.
“Company” has the meaning set forth in the Preamble.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder (or
under any successor statute).
“Governmental Entity” means any United States or foreign (i) federal, state,
local, municipal or other government, (ii) governmental or quasi-governmental
entity of any nature (including, without limitation, any governmental agency,
branch, department, official or entity and any court or other tribunal),
(iii) body exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, including, without limitation, any arbitral





--------------------------------------------------------------------------------





tribunal and self-regulatory organizations, or (iv) any national securities
exchange or national quotation system.
“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.
“Laws” means, collectively, any applicable federal, state, local or foreign law
(statutory, common or otherwise), constitution, treaty, convention, ordinance,
code, rule, regulation, order, injunction, judgment, decree, ruling or other
similar requirement enacted, adopted, promulgated or applied by a Governmental
Entity.
“Merger Agreement” has the meaning set forth in the Recitals.
“Permitted Transferee” means, with respect to any Stockholder, any Affiliate or
limited partner of the Stockholder or such Affiliate (including any investment
funds managed or affiliated with Vista Equity Partners Management, LLC and any
investment vehicle of such investment funds) that becomes a party to and fully
subject to and bound by this Agreement to the same extent as the transferring
party by executing and delivering a joinder to this Agreement in the form
attached hereto as Exhibit A.
“Person” means any natural person, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, foundation,
unincorporated organization or government or other agency or political
subdivision thereof, or any other entity or Group comprised of two or more of
the foregoing.
“SEC” means the Securities and Exchange Commission or any successor agency
administering the Securities Act and the Exchange Act at the time.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Total Voting Power” means, at any time, the total number of votes then entitled
to be cast by holders of the outstanding Common Stock and any other securities
entitled to vote generally in the election of directors to the Board and not
solely upon the occurrence and during the continuation of certain specified
events.
“Transfer” means, when used as a noun, any direct or indirect, voluntary or
involuntary, sale, disposition, hypothecation, mortgage, encumbrance, gift,
pledge, assignment, attachment or other transfer, in any case, whether by
merger, testamentary disposition, operation of Law or otherwise, and entry into
a definitive agreement with respect to any of the foregoing and, when used as a
verb, to directly or indirectly, voluntarily or involuntarily, sell, dispose,
hypothecate, mortgage, encumber, gift, pledge, assign, attach or otherwise
transfer, in any case, whether by merger, testamentary disposition, operation of
Law or otherwise, or enter into a definitive agreement with respect to any of
the foregoing. For purposes of this Agreement, the sale of the interest of a
party to this Agreement in an Affiliate of such party which Beneficially Owns
Voting Securities shall be deemed a Transfer by such party of such Voting
Securities unless such party retains Beneficial Ownership of such Voting
Securities following such transaction.
“Voting Securities” means, at any time, shares of any class of Capital Stock or
other securities of the Company, including the Common Stock, which are entitled
to vote generally in the election of directors to the Board and not solely upon
the occurrence and during the continuation of certain specified events, and any
securities convertible into or exercisable or exchangeable for such shares of
Capital Stock (whether or not currently so convertible, exercisable or
exchangeable or only upon the passage of time, the occurrence of certain events
or otherwise).





--------------------------------------------------------------------------------





(b)In addition to the above definitions, unless the context requires otherwise:


(i)    any reference to any statute, regulation, rule or form as of any time
shall mean such statute, regulation, rule or form, as amended or modified from
time to time, and shall also include any successor statute, regulation, rule or
form, as amended or modified from time to time;
(ii)    the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, in each case notwithstanding the
absence of any express statement to such effect, or the presence of such express
statement in some contexts and not in others;
(iii)    references to “Section” are references to Sections of this Agreement;
(iv)    words such as “herein”, “hereof”, “hereinafter” and “hereby” when used
in this Agreement refer to this Agreement as a whole;
(v)    references to “dollars” or “$” in this Agreement are to United States
dollars; and
(v)    references to “business day” mean any day other than a Saturday, a Sunday
or a day on which banks in New York, New York are authorized by Law or order to
be closed.

Section 2.Standstill.


(a)Without the prior written approval of the Company, none of the Stockholders
shall, directly or indirectly, and the Stockholders shall cause their controlled
Affiliates not to, directly or indirectly: (i) make, or in any way participate
or engage in, any “solicitation” of “proxies” (as such terms are defined under
Regulation 14A under the Exchange Act) to vote, or advise or knowingly
influence, or seek to advise or knowingly influence, any Person with respect to
the voting of, any Voting Securities, including by forming, joining or in any
way participating in a Group (other than a group among the Stockholders and
their Affiliates); (ii) form, join or in any way participate in, or enter into
any agreement, arrangement or understanding with, a Group with respect to Voting
Securities (other than a group among the Stockholders and their Affiliates);
(iii) commence any tender or exchange offer for any Voting Securities; (iv)
enter into or agree, offer, propose or seek (whether publicly or otherwise) to
enter into, or otherwise be involved in or part of, or publicly support,
announce, endorse or encourage or submit to the Company or its Board, any
acquisition transaction, merger or other business combination relating to all or
part of the Company or any of its subsidiaries, or that would result in the
Stockholders (collectively) Beneficially Owning, in the aggregate, Voting
Securities representing more than the Voting Securities Beneficially Owned by
the Stockholders (collectively) as of the date of this Agreement, or any
acquisition transaction for all or part of the assets of the Company or any of
its subsidiaries or any of their respective businesses or any recapitalization,
restructuring, change in control or similar extraordinary transaction involving
the Company or any of its subsidiaries; (v) call or seek to call a meeting of
the stockholders of the Company or initiate, support or endorse any stockholder
proposal for action by stockholders of the Company, including any action by
written consent; (vi) acquire, offer or propose to acquire, or agree or seek to
acquire, or solicit the acquisition of, by purchase, tender or exchange offer,
through the acquisition of control of another Person (including by way of merger
or consolidation), by joining a partnership, syndicate or other Group, through
the use of a





--------------------------------------------------------------------------------





derivative instrument or voting agreement, or otherwise, Beneficial Ownership of
any additional Voting Securities (other than (A) pursuant to any stock split or
stock dividend or similar corporate action affecting all security holders on a
pro rata basis, (B) from other Stockholders or their Affiliates or (C) through
open-market purchases, up to an amount such that the Stockholders Beneficially
Own, in the aggregate, less than 6% of the Total Voting Power); (vii) deposit
any Voting Securities in a voting trust or similar arrangement or subject any
Voting Securities to any voting agreement, pooling agreement or similar
arrangement (other than such agreements or arrangements among the Stockholders
and their Affiliates); (viii) enter into any discussions, negotiations,
arrangements or understandings with any Person with respect to any of the
foregoing prohibited activities; (ix) otherwise act, alone or in concert with
others, to seek to control or knowingly influence the management or the policies
of the Company; (x) advise or knowingly assist, encourage or act as a financing
source for or otherwise invest in or enter into any discussions, negotiations,
agreements or arrangements with, any other Person in connection with any of the
foregoing, (xi) publicly request that the Company amend, waive or otherwise
consent to any action inconsistent with any provision of this Section 2(a);
(xii) publicly disclose, directly or through any representative, any intention,
plan or arrangement inconsistent with any of the foregoing; or (xiii) take any
action which could require the Company to make a public announcement regarding
the possibility of any of the foregoing.



Section 3.Transfer Restriction.


(a)For so long as this Agreement remains in effect, the Stockholders shall not,
nor shall any Stockholder permit any of its controlled Affiliates to, Transfer
any Voting Securities Beneficially Owned by such Person as of the date of this
Agreement, other than (i) in a Transfer by a Stockholder to a Permitted
Transferee of the applicable Stockholder, so long as such Permitted Transferee,
as a condition to such transfer, executes a joinder to this Agreement in the
form attached as Exhibit A hereto or (ii) in compliance with each of the
following clauses (A) and (B):


(A)in a transaction with any Person or Group who, after consummation of such
Transfer, would not have Beneficial Ownership of Voting Securities representing
in the aggregate 5.0% or more of the Total Voting Power; and


(B)to a Person or Group that, to such Stockholder’s knowledge, is not an
Activist or member of a Group that includes an Activist.


(b)The restrictions set forth in this Section 3 shall not apply to (i) Transfers
of Voting Securities pursuant to any sale, merger, consolidation, acquisition
(including by way of tender offer or exchange offer or share exchange),
recapitalization or other business combination involving the Company or any of
its subsidiaries pursuant to which more than 25% of the Voting Securities or the
consolidated total assets of the Company would be acquired or received by any
Person (other than the Company or its subsidiaries) in one or a series of
related transactions, provided that the Board has approved such transaction or
proposed such transaction and recommended it to the stockholders of the Company
(and has not withdrawn such recommendation), (ii) open market transactions
pursuant to Rule 144 or (iii) transactions pursuant to an effective registration
statement; provided that, in the case of each of clauses (ii) and (iii), the
Stockholder does not have knowledge that the Transfer would not be in compliance
with clauses (A) or (B) above. Without limiting any of the foregoing
restrictions, no Stockholder shall Transfer any Voting Securities Beneficially
Owned by it to any Permitted Transferee unless such Permitted Transferee becomes
a party to and fully subject to and bound by this Agreement to the same extent





--------------------------------------------------------------------------------





as the Stockholder by executing and delivering a joinder to this Agreement in
the form attached hereto as Exhibit A. Without limiting the foregoing, the
Stockholders agree that they will not Transfer any Voting Securities except
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act and in compliance with any applicable state, federal and foreign
securities Laws. The restrictions set forth in this Section 3 shall be in
addition to, and not in limitation of, any restrictions applicable to the
Stockholders pursuant to the Merger Agreement.


(c)The right of any Stockholder or any of their respective Affiliates to
Transfer Voting Securities Beneficially Owned by such Person is subject to the
restrictions set forth in this Section 3, and no Transfer by any Stockholder or
any of its Affiliates of Voting Securities Beneficially Owned by such Person may
be effected except in compliance with this Section 3, Any attempted Transfer in
violation of this Agreement shall be of no effect and null and void, regardless
of whether the purported transferee has any actual or constructive knowledge of
the Transfer restrictions set forth in this Agreement, and the Company shall
not, and shall instruct its transfer agent and other third parties not to,
record or recognize any such purported transaction on the share register of the
Company. No Transfer by a Stockholder shall be effective unless and until the
Company shall have been furnished with information reasonably satisfactory to it
demonstrating that such Transfer is (x) in compliance with this Section 3, and
(y) registered under, exempt from or not subject to the provisions of Section 5
of the Securities Act and any other applicable securities Laws.


(d)With respect to the Stockholders, any certificates for shares of Common Stock
shall bear a legend or legends (and appropriate comparable notations or other
arrangements will be made with respect to any uncertificated shares) referencing
restrictions on Transfer of such shares of Common Stock under the Securities Act
and under this Agreement, which legend shall state in substance:


“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT
WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A STOCK PURCHASE AND MERGER AGREEMENT, DATED AS OF AUGUST
2, 2017, BY AND AMONG THE COMPANY AND CERTAIN OTHER PARTIES THERETO, AND A
STOCKHOLDERS AGREEMENT DATED AS OF AUGUST 31, 2017, BY AND AMONG THE COMPNAY AND
CERTAIN OTHER PARTIES THERETO (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY).”
(e)Notwithstanding the foregoing Section 3(d), upon request of a Stockholder, if
at any time the restrictions on transfer under the Securities Act are no longer
applicable, upon receipt by the Company of an opinion of counsel reasonably
satisfactory to the Company to the effect that





--------------------------------------------------------------------------------





the foregoing legend is no longer required under the Securities Act, the Company
shall promptly cause the foregoing legend to be removed from any certificate for
any shares of Common Stock to be Transferred by a Stockholder (other than a
Transfer to a Permitted Transferee); provided, that such Transfer is permitted
under this Agreement and the Merger Agreement.





Section 4.Representations and Warranties.


(a)Representations and Warranties of the Stockholders. Each Stockholder
represents and warrants to the Company (and each Permitted Transferee hereby
represents and warrants to the Company, as of the date of the joinder agreement
pursuant to which such Permitted Transferee became a party to this Agreement),
as follows:


(i)It is duly organized and validly formed under the Laws of the jurisdiction of
its organization. It has the full right, power and authority and capacity to
execute and deliver this Agreement and to perform its obligations under this
Agreement.


(ii)The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on its part and does not require
any corporate or other action on the part of any trustee or beneficial or record
owner of any equity interest in such Stockholder or in the Voting Securities
Beneficially Owned by such Stockholder, other than those which have been
obtained prior to the date hereof and are in full force and effect.


(iii)This Agreement has been duly executed and delivered by it and, assuming the
due authorization, execution and delivery by the Company, constitutes a legal,
valid and binding obligation of it, enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency and other Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity.


(iv)The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement do not and will not conflict with,
result in a breach of or violate any provision of, or require the consent or
approval of any Person (except for any such consents or approvals which have
been obtained) under applicable Law, any trust instrument, organizational
document, or any contract or agreement to which it is a party.


(v)Other than the 6,125,499 shares of Common Stock in the aggregate that the
Stockholders received at the Closing (as defined in the Merger Agreement)
pursuant to the terms of the Merger Agreement, the Stockholders do not
Beneficially Own any shares of Common Stock or other Voting Securities. There
are no voting trusts, stockholder agreements, proxies or other agreements in
effect pursuant to which such Stockholder has a contractual obligation with
respect to the voting or Transfer of any Voting Securities or which are
otherwise inconsistent with or conflict with any provision of this Agreement.


(b) Representations and Warranties of the Company. The Company hereby represents
and warrants to the Stockholders as follows:







--------------------------------------------------------------------------------





(i)The Company is a corporation, duly incorporated, validly existing and in good
standing under the Laws of the State of Georgia. The Company has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement.


(ii)The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company and, assuming
the due authorization, execution and delivery by the Stockholders, constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to bankruptcy, insolvency and
other Laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity.


(iii)The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement do not and
will not conflict with, result in a breach of or violate any provision of, or
require the consent or approval of any Person (except for any such consents or
approvals which have been obtained) under applicable Law, the organizational
documents of the Company or any contract or agreement to which the Company is a
party.





Section 5.Miscellaneous.


(a)Assignment; Third Party Beneficiaries. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of (i) the Company, in the case
of the Stockholders, or (ii) the Stockholders Beneficially Owning a majority of
the Voting Securities then owned by all Stockholders, in the case of the
Company. Any purported assignment in contravention hereof shall be null and
void. Subject to the foregoing, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns. This Agreement (including the documents and instruments referred to
herein) is not intended to, and does not, confer upon any Person other than the
parties hereto any rights or remedies hereunder, including the right to rely
upon the representations and warranties set forth herein. The representations
and warranties in this Agreement are the product of negotiations among the
parties hereto and are for the sole benefit of the parties hereto.


(b)Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed by any party hereto, as applicable, in accordance with their specific
terms or were otherwise breached by any party hereto, as applicable. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions, without any requirement to post or provide any bond or other
security in connection therewith, to prevent breaches of this Agreement by any
party, as applicable, and to enforce specifically the terms and provisions
hereof against such party, as applicable, in any court having jurisdiction, this
being in addition to any other remedy to which the parties hereto are entitled
at law or in equity.


(c)Waiver. No course of dealing between or among any Persons having any interest
in this Agreement will be deemed effective to modify, amend or discharge any
part of this Agreement or any rights or obligations of any Person under or by
reason of this Agreement. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute, a waiver of any other provisions, whether
or not similar, nor shall any waiver constitute a continuing waiver.





--------------------------------------------------------------------------------







(d)Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware. To
the extent permitted by law, each of the parties hereto hereby irrevocably
submits to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware or, only if such court declines to accept jurisdiction over a
particular matter, any United States federal court sitting in Wilmington,
Delaware or, only if such Court of Chancery and such United States federal
courts decline to accept jurisdiction over a particular matter, any other state
court sitting in the State of Delaware, over any suit, action or other
proceeding brought by any party arising out of or relating to this Agreement,
and each of the parties hereto hereby irrevocably agrees that all claims with
respect to any such suit, action or other proceeding shall be heard and
determined in such courts.


(e)Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(f)Notices. All notices, demands and other communications to be given or
delivered to the Company or the Stockholders under or by reason of the
provisions of this Agreement will be in writing and will be deemed to have been
given when personally delivered, one (1) Business Day after being sent by
reputable overnight courier or when transmitted by facsimile, telecopy
(transmission confirmed), or e-mail, in each case as appropriate to the
addresses indicated below (unless another address is so specified by the
applicable party in writing):


If to the Company:
Global Payments Inc.
3550 Lenox Road, Suite 3000
Atlanta, GA 30326
Attention:    General Counsel
Facsimile:    (770) 829-8265
E-Mail:     david.green@globalpay.com


with a copy (which shall not constitute notice) to:


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention:     Edward D. Herlihy
Jacob A. Kling
Facsimile:     (212) 403-2000
E-mail:        EDHerlihy@wlrk.com
JAKling@wlrk.com





--------------------------------------------------------------------------------





    
If to the Stockholders:
c/o Vista Equity Partners Management, LLC
Four Embarcadero Center, 20th Floor
San Francisco, CA 94111
Attention:     David A. Breach and Andrew Tate
Facsimile:     (512) 730-2453
E-mail:        dbreach@vistaequitypartners.com;
atate@vistaequitypartners.com


with a copy (which shall not constitute notice) to:
Kirkland & Ellis LLP
555 California Street, Suite 2700
San Francisco, CA 94104
Attention:     Noah D. Boyens, P.C.
Vlad Kroll
Facsimile:     (415) 439‑1500
E-mail:     noah.boyens@kirkland.com;
vlad.kroll@kirkland.com


If to any Permitted Transferee, to such address as is designated by such
Permitted Transferee in such Permitted Transferee’s joinder to this Agreement.
(g)Interpretation. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any Person. The captions
used in this Agreement are for convenience of reference only, do not constitute
a part of this Agreement and shall not be deemed to limit, characterize or in
any way affect any provision of this Agreement, and all provisions of this
Agreement shall be enforced and construed as if no caption had been used in this
Agreement.


(h)Counterparts. This Agreement may be executed in one or more counterparts, any
one of which may be by facsimile, and all of which taken together shall
constitute one and the same instrument.


(i)Entire Agreement. This Agreement (including the documents and the instruments
referred to herein), together with the Merger Agreement, constitutes the entire
agreement among the parties and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.


(j)Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


(k)Amendments and Waivers. No provision of this Agreement may be amended,
modified or waived unless (i) in the case of an amendment or modification, such
amendment or





--------------------------------------------------------------------------------





modification is in writing and signed by the Company and Stockholders
Beneficially Owning a majority of the Voting Securities then owned by all
Stockholders or (ii) in the case of a waiver, such waiver is in writing and
signed by the Company, if the waiver is to be effective against the Company, or
the Stockholders Beneficially Owning a majority of the Voting Securities then
owned by all Stockholders, if the waiver is to be effective against any
Stockholder. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by applicable Law.


(l)Further Assurances. Each party to this Agreement shall cooperate and take
such action as may be reasonably requested by another party to this Agreement in
order to carry out the provisions and purposes of this Agreement and the
transactions contemplated hereby, in each case at the requesting party’s
expense.


(m)Term and Termination. This Agreement will be effective as of the date hereof
and shall terminate on the second anniversary of the date hereof. This Section 5
shall survive such termination.


(n)Stockholder Actions. Any determination, consent or approval of, or notice or
request delivered by, or any similar action of the Stockholders shall be made by
and shall be valid and binding upon all Stockholders if made by Stockholders
Beneficially Owning a majority of the Voting Securities then owned by all
Stockholders.


[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.


GLOBAL PAYMENTS INC.
 
 
 
 
By:
/s/ David L. Green
Name:
David L. Green
Title:
Executive Vice President, General Counsel and Corporate Secretary


















































































--------------------------------------------------------------------------------





VEPF IV AIV VII-A, L.P.


By:    Vista Equity Partners Fund IV GP, LLC
Its:    General Partner


By:    VEP Group, LLC    
Its:    Senior Managing Member


By: /s/ Robert F. Smith_________________
Name: Robert F. Smith    
Title:    Managing Member




VEP Global Aggregator, LLC


By: /s/ Robert F. Smith_________________
Name:    Robert F. Smith
Title:    Manging Member






VEPF III AIV VI, L.P.
By:    Vista Equity Partners Fund III GP, LLC
Its:    General Partner


By:    VEP Group, LLC    
Its:    Senior Managing Member


By: /s/ Robert F. Smith_________________
Name:    Robert F. Smith
Title:    Managing Member




VEPF IV AIV VII, L.P.


By:    Vista Equity Partners Fund IV GP, LLC
Its:    General Partner


By:    VEP Group, LLC    
Its:    Senior Managing Member


By: /s/ Robert F. Smith_________________
Name:    Robert F. Smith
Title:    Managing Member




VFF I AIV IV, L.P.


By:    Vista Foundation Fund I GP, LLC
Its:    General Partner


By:    VEP Group, LLC    





--------------------------------------------------------------------------------





Its:    Senior Managing Member


By: /s/ Robert F. Smith_________________
Name:    Robert F. Smith
Title:    Managing Member




VISTA EQUITY PARTNERS FUND III GP, LLC


By:    VEP Group, LLC
Its:    Senior Managing Member




By: /s/ Robert F. Smith_________________
Name:    Robert F. Smith
Title:    Managing Member




VISTA EQUITY PARTNERS FUND IV GP, LLC


By:    VEP Group, LLC
Its:    Senior Managing Member




By: /s/ Robert F. Smith_________________
Name:    Robert F. Smith
Title:    Managing Member


















VISTA FOUNDATION FUND I GP, LLC


By:    VEP Group, LLC
Its:    Senior Managing Member




By: /s/ Robert F. Smith_________________
Name:    Robert F. Smith
Title:    Managing Member






By: /s/ Todd Tyler_____________________-
Name:     Todd Tyler













--------------------------------------------------------------------------------





By: /s/ Roland Tanner__________________
Name:     Roland Tanner
By: /s/ Amanda Johnson________________
Name:    Amanda Johnson






By: /s/ Andrew Williams________________
Name:    Andrew Williams






By: /s/ Ann McCloskey_________________
Name:    Ann McCloskey






By: /s/ Brian Jawalka___________________
Name:    Brian Jawalka






By: /s/ Chris Kraft_____________________-
Name:    Chris Kraft






By: /s/ Darryl Lewis____________________
Name:    Darryl Lewis






By: /s/ Dave Osborne____________________
Name:    Dave Osborne






By: /s/ Dave Wirta______________________
Name:    Dave Wirta






By: /s/ Deana Healy_____________________
Name:    Deana Healy








By: /s/ Gerald Ward____________________
Name:    Gerald Ward






By: /s/ Imran Shaikh____________________





--------------------------------------------------------------------------------





Name:    Imran Shaikh






By: /s/ Jeremy Muench__________________
Name:    Jeremy Muench






By: /s/ Jimmy Kelly_____________________
Name:    Jimmy Kelly






By: /s/ Joe Lettween_____________________
Name:    Joe Lettween






By: /s/ Leonard Ward____________________
Name:    Leonard Ward






By: /s/ Phil Bussey______________________
Name:    Phil Bussey






By: /s/ Robb Ellis_______________________
Name:    Robb Ellis






By: /s/ Sean Pickett______________________
Name:    Sean Pickett








By: /s/ Tom Coffey_______________________
Name:    Tom Coffey







--------------------------------------------------------------------------------






EXHIBIT A
FORM OF JOINDER
The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Stockholders Agreement, dated as of August 31, 2017 (as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Stockholders Agreement”) by and among Global Payments Inc., a
Georgia corporation, each of the Persons whose name appears on the signature
page thereto, and any Permitted Transferee that becomes a party to the
Stockholders Agreement in accordance with the terms thereof. Capitalized terms
used but not defined in this Joinder Agreement shall have the respective
meanings ascribed to such terms in the Stockholders Agreement.
By executing and delivering this Joinder Agreement to the Stockholders
Agreement, the undersigned hereby adopts and approves the Stockholders Agreement
and agrees, effective commencing on the date hereof and as a condition to the
undersigned’s becoming a Stockholder, to become a party to, and to be bound by
and comply with the provisions of, the Stockholders Agreement applicable to the
Stockholders, in the same manner as if the undersigned were an original
signatory to the Stockholders Agreement. Without limiting the foregoing, the
undersigned hereby acknowledges and agrees that the Stockholders Beneficially
Owning a majority of the Voting Securities then owned by all Stockholders shall
be entitled to act on behalf of and bind the undersigned under the Stockholders
Agreement.
The undersigned hereby represents and warrants that, pursuant to this Joinder
Agreement and the Stockholders Agreement, it is a Permitted Transferee of
[Transferor].
The undersigned acknowledges and agrees that Section 5(a) through Section 5(l)
of the Stockholders Agreement are incorporated herein by reference, mutatis
mutandis.
[Remainder of page intentionally left blank]


    
















[Signature Page to Joinder]





--------------------------------------------------------------------------------





Accordingly, the undersigned have executed and delivered this Joinder Agreement
as of the ___ day of ___________, ____.
TRANSFEREE


_______________________________
Name:


Notice Information
Address:
Telephone:
Facsimile:
Email:
[Signature Page to Joinder]







--------------------------------------------------------------------------------





AGREED AND ACCEPTED
as of the ____ day of _______________, _______.


GLOBAL PAYMENTS INC.


By:    ________________________________
Name:    
Title:    


[TRANSFEROR]


By:    ________________________________
Name:    
Title:    







--------------------------------------------------------------------------------






Schedule A
1.
Ancora Advisors LLC

2.
Barington Companies Investors LLC

3.
Basswood Capital Management LLC

4.
Biglari Capital Corp.

5.
Bulldog Investors LLC

6.
Cannell Capital, LLC

7.
Carlson Capital LP

8.
Clinton Group, Inc.

9.
Clover Partners LP

10.
Corvex Management LP

11.
Crescendo Advisors LLC

12.
Discovery Group I LLC

13.
Elliott Management Corporation

14.
Engaged Capital LLC

15.
Engine Capital Management LLC

16.
FrontFour Capital Group LLC

17.
GAMCO Asset Management, Inc.

18.
Greenlight Capital, Inc.

19.
Highland Capital Management, L.P.

20.
Icahn Associates Corp.

21.
JANA Partners LLC

22.
JCP Investment Management LLC

23.
Karpus Investment Management

24.
Land & Buildings Investment Management LLC

25.
Lone Star Value Management, LLC

26.
Lucus Advisors LLC

27.
Marcato Capital Management LP

28.
Northern Right Capital Management LP

29.
Osmium Partners LLC

30.
Pershing Square Capital Management LP

31.
PL Capital Advisors LLC

32.
Potomac Capital Management, Inc.

33.
Privet Fund Management LLC

34.
Raging Capital Management, LLC

35.
Red Mountain Capital Partners LLC

36.
Sandell Asset Management Corp.

37.
Sarissa Capital Management LP

38.
Southeastern Asset Management, Inc.

39.
Starboard Value LP

40.
Steel Partners, L.L.C.

41.
Stilwell Value LLC

42.
TCI Fund Management Ltd.

43.
Third Point LLC

44.
Trian Fund Management, L.P.

45.
ValueAct Capital Management LP

46.
Veteri Place Corp.

47.
VIEX Capital Advisors, LLC






--------------------------------------------------------------------------------





48.
Voce Capital Management LLC

49.
Western Investment LLC

50.
Wynnefield Capital Management, LLC








